Citation Nr: 0948483	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 through 
December 1970.  He has reported that he served in Vietnam 
from February 1969 through January 1970. He was awarded the 
Vietnam Gallantry Cross.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The Veteran appeared and 
offered testimony at a Travel Board hearing held in October 
2009 at the Hartford RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) submitted to VA in 
August 2007, the Veteran reported stressor events which 
included an enemy mortar attack on Vandergrift Base in South 
Vietnam, which occurred during the time period from February 
through June of 1969.  According to the Veteran, the enemy 
mortar fire struck the ammunition dump at the base and 
resulted in the injuries or deaths of many soldiers.

At the Veteran's April 2008 hearing before a Decision Review 
Officer (DRO), the Veteran once again reported the stressor 
of enemy mortar attacks at Vandergrift Base.  Efforts were 
made at that time by the DRO, the Veteran, and the Veteran's 
representative to reconstruct the chronology of the Veteran's 
service in Vietnam.  These efforts established that the 
Veteran arrived in Vietnam in approximately February 1969 and 
was assigned to Vandergrift Base approximately three to four 
weeks later as a member of the 3rd Battalion, 4th Marine 
Regiment.  The Veteran further recalled that the reported 
mortar attack occurred shortly after his arrival at 
Vandergrift Base, and estimated that the stressor event 
occurred between April through May of 1969.  Based upon the 
Veteran's testimony, VA expressed its intention to perform a 
search through the U.S. Army Joint Services Records Research 
Center (JSRRC) to attempt to corroborate the reported mortar 
attack between April through May of 1969.

At the Veteran's October 2009 Travel Board hearing, he 
testified that the mortar attack reported as his stressor 
occurred in the time frame from April through June of 1969.

Efforts to date by JSRRC to corroborate the Veteran's 
reported stressor of enemy mortar attack has been limited to 
the period from February through April of 1969. Although a 
June 2009 reply memorandum received from JSRRC reveals that 
its research relevant to that time period did not corroborate 
reported mortar attacks, a new search should be performed by 
JSRRC for the period from May through June of 1969, given 
VA's expressed intention to make efforts to corroborate the 
Veteran's reported stressor for a period including May of 
1969 and the Veteran's Travel Board hearing testimony that 
the reported stressor may have occurred sometime in June of 
1969.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact JSRRC and 
request that efforts be made to 
corroborate the Veteran's reported 
stressor of an enemy mortar attack at 
Vandergrift Base, which occurred in the 
period from May through June of 1969, and 
which struck an ammunitions dump and 
resulted in casualties to many soldiers.  
In making its request the RO must provide 
JSRRC, or any other appropriate agency, 
with a summary of the Veteran's reported 
stressor, a copy of his DD 214, and all 
associated service documents for 
corroboration of the alleged stressor 
event in service.  A search of unit and 
organizational histories for the 3rd 
Battalion, 4th Marine Regiment should be 
consulted in an effort to verify attacks 
and casualties if deemed necessary.  If 
such efforts to corroborate the Veteran's 
reported stressor yields negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's claims 
file and a copy of these remand 
instructions should be made available to 
the examiner.

All tests and studies deemed necessary by 
the examining psychiatrist should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the VA examining psychiatrist 
is requested to provide a diagnosis(es) 
corresponding to the claimed psychiatric 
disorder(s).  The VA examiner should 
provide in the report the full provisions 
of the DSM-IV criteria relevant to PTSD 
and/or any other psychiatric disorders 
diagnosed by the examiner.  

In expressing the diagnosis, the examiner 
should state with specificity how the 
Veteran's current and previous 
symptomatology, as reported by the Veteran 
and noted in the evidence in the claims 
file, meets the DSM-IV criteria for the 
diagnosed psychiatric disorder.  

The examiner's explanation should also take 
into account and address the symptoms, 
findings, and diagnoses expressed in the 
Veteran's VA treatment records, August 2007 
PTSD stressor statement, and in his 
testimony at the April 2008 DRO hearing and 
October 2009 Travel Board hearing.



If the examiner finds that the Veteran does 
not demonstrate a current psychiatric 
disorder, the examiner should provide an 
explanation as to how the Veteran's current 
and previous symptomatology does not meet 
the DSM-IV criteria for PTSD.

If the Veteran is diagnosed with PTSD, and 
the reported stressor as outlined above is 
corroborated, then the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the diagnosed PTSD is 
etiologically related to the corroborated 
stressor events.

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his active 
duty service.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
dysthymia and PTSD, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


